Title: To Thomas Jefferson from C. W. F. Dumas, 23 January 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
LaHaie 23e. Janv. 1787

De retour d’Amsterdam, je me hâte de répondre à la question confidentielle que m’a fait votre Excellence dans sa Lettre du 25 Decembre dernier.
S’il y auroit moyen de négocier en Hollande de l’Argent pour les Etats-Unis, afin de rembourser les 24 millions tournois qu’on doit à la France?
J’ai consulté là des amis intimes, dont je suis sûr, non seulement quant à la Discrétion, qui sera scrupuleusement observée, mais aussi quant à la capacité, honnêteté et suffisance parfaite pour l’exécution même d’une telle entreprise: Et voici le Résultat de nos entretiens, couché par écrit à Amsterdam le 20 et le 21, quoique je le transcrive et date comme ci-dessus.
Pour ce qui est du Crédit du Congrès, il est certain que peu à peu il s’établit sur un pied solide: Ce qui y contribue grandement,  c’est l’acquit régulier des Intérêts dans le temps précis de leur échéance, et spécialement aussi celui des Primes de la Négociation de deux Millions de florins en argent, que le Congrès avoit le choix de faire en obligations nouvelles. On pense même que ce Crédit seroit parvenu dès-à-présent au point, que l’on eût pu en toute assurance donner des encouragemens à des Négociations ultérieures, et des promesses touchant leur réussite, si les Papiers Anglois ne continuoient de débiter sur l’état des affaires en Amérique des Avis très-propres à donner la fievre aux Rentiers, et certains Gazettiers de ce pays de les adopter avidement dans leurs papiers. Ces derniers appartiennent à la Faction de ceux qui, traversant tant qu’ils peuvent les efforts qu’on fait pour rétablir la Liberté civile en ce pays, s’imaginent que la reproduction continuelle d’images qui représentent les émeutes et commotions populaires (lesquelles selon eux ont lieu en Amérique), doit dégoûter les esprits ici de la pensée de s’en tenir à une Constitution ou le Peuple ait quelque influence dans le Gouvernement. Quoique l’on ne craigne guere que ces méchants atteignent leur but en ceci, il n’en est pas moins facheux que leur artifice fasse assez d’impression sur nombre de personnes peu instruites, pour leur faire soupçonner que, vu de pareils troubles, une pareille confusion, une telle foiblesse du Gouvernement en Amérique, il ne soit pas prudent de lui accorder un grand Crédit. Il est possible de ramener les plus sensés à des idées plus saines; mais le grand nombre des Rentiers l’est peu, et se laisse aller au préjugé plutôt qu’à la raison.
Il est donc impossible d’assurer positivement que l’on feroit avec succès une nouvelle Négociation, ni d’en déterminer la somme et les conditions. Ce qui ajoute à l’incertitude, et fait craindre qu’en tout cas ces conditions ne fussent très-onéreuses, c’est que l’on n’ignore pas ici que la Dette interne du Congrès en Amérique peut être achetée à un prix tel que les Acheteurs y trouvent incomparablement plus de profit qu’on ne leur en accorderoit ici; tandis que la solidité de cette Dette interne est tout aussi bonne que celle de la Dette externe.
Ce qu’il y auroit donc, selon mes amis, de mieux à faire, seroit de se charger ici de la prétention de la France aux conditions qu’on pourroit stipuler, accompagnées d’un petit sacrifice de la part de ce Royaume, avec la Liberté de négocier ici l’argent pour un nombre limité d’années sur le Crédit du Congrès et sous la Garantie de la France. Cette derniere condition, où l’on ne voit rien que d’honorable pour le Congrès, influeroit beaucoup sur l’Intérêt, que l’on obtiendroit moindre en ce cas qu’autrement on ne  pourroit le faire dans les circonstances présentes par les raisons apportées ci-dessus: et de cette maniere on pourroit en même temps reculer de quelques années les termes du remboursement qui vont bientôt écheoir; ce qui, ce semble, conviendroit fort au Congrès. On croit aussi que le sacrifice que la France feroit pour cela ne sauroit y mettre obstacle: car cette opération ne laisseroit pas que de verser une somme considérable dans son Trésor, qu’elle ne seroit point obligée de restituer, et qui par conséquent ne tourneroit point à la charge du Royaume. Aussi ne s’attend-on pas de la part de la France à la moindre difficulté pour accorder cette Garantie; attendu que cette Cour-là est très exactement au fait de l’état des affaires Américaines, et qu’elle a intérêt de les maintenir.
Si l’on avoit quelque inclination pour ce Plan, mes Amis entreront volontiers en pourparler là-dessus, et examineront alors le degré de possibilité à trouver toute la Somme dans un temps limité: ce qui est un point dont on ne peut s’occuper, pour le déterminer, qu’en s’ouvrant et traitant là-dessus avec d’autres gens.—Ils pensent que pour peu que les conditions soient établies d’une maniere acceptable, on trouveroit d’abord promptement 3 à 4 Millions de Florins d’Hollande (6 à 8 Millions de Livres tournois, ou 12 à 16 cent mille Dollars).

P.S. Nous nous sommes ultérieurement et sous le sceau du secret, entretenus sur la question ci-dessus avec un des hommes les plus experts dans la matiere. Il a confirmé absolument notre avis; en ajoutant seulement que si l’on se déterminoit promptement à quelque chose, le sacrifice en question seroit très-petit, et même, qu’il pourroit être bonifié par une diminution sur l’Intérêt. La raison de cela est l’abondance actuelle d’argent. Mais comme cela peut changer en peu de temps, il faudroit se déterminer le plutôt possible.

En réfléchissant à tout cela pendant mon retour, il m’a semblé que Votre Excellence et Mr. le Ms. De la Fayette pourroient, puisqu’il ne s’agiroit que d’acheter la Dette due à la France, rendre un grand service et à la France et aux Etats-Unis, en secondant et favorisant cette vente, de maniere à réserver au Congrès l’Option de reculer de quelques années le Remboursement, sans qu’il soit nécessaire de perdre un temps précieux, peut-être irrévocable, à consulter d’avance le Congrès: Car de cette maniere, la France étant libre de vendre ou endosser la Dette pour remplir son trésor, et le Congrès de profiter de l’Option, il ne seroit fait tort quelconque à personne, on profiteroit de la bonne occasion, et chacun seroit  aidé, puisque l’Option équivaudroit à l’Emprunt en question, et seroit même plus avantageuse. Si Votre Excellence goûte mon opinion, et veut me donner ses ordres après avoir conféré et agréé, si ce n’est Ministériellement, au moins personnellement, avec les Ministres en France, j’irai les exécuter sur le champ à Amsterdam, et ferai connoître à Votre Excellence la Maison consultée, contre laquelle je sais d’avance que ni les dits Ministres, ni Votre Excellence ne feront aucune objection.
Je suis avec le plus respectueux dévouement, De Votre Excellence Le très-humble et très-obéissant serviteur,

 
C W F Dumas

